Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Belinda Lee on 9/17/2020.
The application has been amended as follows: 
11. (currently amended) A motor, comprising: 
a[the] stator , comprising: a stator core which comprises: a core back which is in a cylindrical shape extending vertically along a central axis; and a plurality of teeth which extend from the core back in a radial direction; an insulator which covers at least a part of the teeth; and a coil which is formed by winding a conductive wire on an outer surface of the insulator to laminate a plurality of winding layers, wherein the insulator comprises: a cylindrical-shaped part which is in a cylindrical shape with the conductive wire wound in a vertical direction and a circumferential direction of the teeth; a flange part which is provided at two ends of the cylindrical-shaped part across the coil in the radial direction and expands in a lamination direction of the winding layers; and a contact part which is on the cylindrical-shaped part side of the flange part and contacts each of the winding layers in the lamination direction, and the contact part comprises a slope part which is inclined in the lamination direction of the winding layers with respect to a winding direction of the conductive wire and guides the conductive wire from a winding end part of a certain one of the winding layers to a winding start part of a subsequent one of the winding layers; and 
a rotor which faces the stator in a radial direction and is rotatable around a central axis that extends vertically.
12.(currently amended) An air blowing device, comprising: 
a[the] motor 
a stator, comprising: 
a stator core which comprises: a core back which is in a cylindrical shape extending vertically along a central axis; and a plurality of teeth which extend from the core back in a radial direction; an insulator which covers at least a part of the teeth; and a coil which is formed by winding a conductive wire on an outer surface of the insulator to laminate a plurality of winding layers, wherein the insulator comprises: a cylindrical-shaped part which is in a cylindrical shape with the conductive wire wound in a vertical direction and a circumferential direction of the teeth; a flange part which is provided at two ends of the cylindrical-shaped part across the coil in the radial direction and expands in a lamination direction of the winding layers; and a contact part which is on the cylindrical-shaped part side of the flange part and contacts each of the winding layers in the lamination direction, and the contact part comprises a slope part which is inclined in the lamination direction of the winding layers with respect to a winding direction of the conductive wire and guides the conductive wire from a winding end part of a certain one of the winding layers to a winding start part of a subsequent one of the winding layers; 
a rotor which faces the stator in a radial direction and is rotatable around a central axis that extends vertically; and
an impeller fixed to the rotor.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a stator, comprising: 
a stator core which comprises: a core back which is in a cylindrical shape extending vertically along a central axis; and 
a plurality of teeth which extend from the core back in a radial direction; 
an insulator which covers at least a part of the teeth; and 
a coil which is formed by winding a conductive wire on an outer surface of the insulator to laminate a plurality of winding layers, 
wherein the insulator comprises: 
a cylindrical-shaped part which is in a cylindrical shape with the conductive wire wound in a vertical direction and a circumferential direction of the teeth; 
a flange part which is provided at two ends of the cylindrical-shaped part across the coil in the radial direction and expands in a lamination direction of the winding layers; and 
a contact part which is on the cylindrical-shaped part side of the flange part and contacts each of the winding layers in the lamination direction, and the contact part comprises a slope part which is inclined in the lamination direction of the winding layers with respect to a winding direction of the conductive wire and guides the conductive wire from a winding end part of a certain one of the winding layers to a winding start part of a subsequent one of the winding layers.
The applicant supportively illustrates the slope part 2412 in figure 4. The sloped part is inclined in a direction that guides the wire from and guides the conductive wire from a winding end part of a certain one of the winding layers to a winding start part of a subsequent one of the winding layers (figures 7, 231e, end, to 231s, start).  Some similar disclosures are Salai et al. (U. S. Patent 4,988,055), figures 10, 19b and  19c, Wieschel (U. S. Patent 4,,071,205), Barthalon (U. S. Patent 3,851,830), D’Entremont, (U. S. Patent 3,480,229), and Dudley (U. S. Patent 2,892,598).  These systems provide some accommodation space for the wire or cable go over a half of the wire or cable thickness and they next layer will roll on efficiently.  However, none of these provide a slope with an incline in the lamination direction that guides the wire from the end of one layer to the start of the next layer. The structure by the inventor provides for accommodating the wire and by the incline guiding it. 
Claim 1 is considered to be non-obvious with respect to the closest related art.  
Claims 2-10 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Claim 11 is allowable for a motor that incorporates the allowable stator of claim 1. 
Claim 12 is allowable for an air blower device comprising the allowable motor of claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 20, 2021